Exhibit IESI-BFC LTD. ANNOUNCES STRONG RESULTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2009 Toronto, Ontario – July 29, 2009 – IESI-BFC Ltd. (the “Company”) (NYSE, TSX: BIN) reported financial results for the three and six months ended June 30, 2009.All amounts are in thousands of U.S. dollars, with the exception of per share or trust unit and participating preferred share (“PPS”) amounts, unless otherwise stated. Management Commentary Revenue totalled $253.7 million in the quarter compared with $277.6 million in the year ago period.Holding foreign currency exchange (“FX”) constant with the comparative period, revenue in the second quarter would have totalled $267.9 million.Operating income was $31.3 million compared with $31.3 million in the second quarter of 2008 and would have been $34.3 million, holding FX constant, representing an increase of 9.5% over the year ago period.Operating income before amortization, or EBITDA(A), for the quarter was $72.5 million, or 28.6% of revenue, compared to $77.0 million, or 27.7% of revenue, in the second quarter of 2008.Holding FX constant, EBITDA(A) for the second quarter of 2009 would have been $77.5 million. Net income in the quarter was $15.1 million, or $0.18 per share on a weighted average diluted basis of 81.9 million shares.Before the impact of foreign currency translation, net income in the quarter was $16.8 million or $0.20 per share.In the period a year ago, the Company reported net income of $17.4 million, or $0.25 on a weighted average diluted basis of 68.7 million shares.The 19.2% second quarter increase in our weighted average diluted share count is due to equity offerings completed in March 2009 and June 2009. Organic growth for the three months ended June 30, 2009 increased 0.7% in Canada (consisting of a 3.3% core price increase, partially offset by decreases of 1.1% in volume, 1.1% in fuel surcharges and 0.4% in recycling and other pricing) and decreased 7.4% in the U.S. (consisting of a 2.4% core price increase offset by decreases of 4.4% in volume, 3.0% in fuel surcharges and 2.4% in recycling and other pricing). “We are very pleased with the results of our second quarter which continued to demonstrate the positive impact of our market-focused growth strategies,” said Keith Carrigan, Vice Chairman and Chief Executive Officer, IESI-BFC Ltd.“In spite of the recessionary climate, we increased our operating margins and achieved an improvement in EBITDA(A) over the same quarter a year ago, excluding the impact of foreign currency translation.Additionally, we achieved an increase in revenues in Canada in the quarter, before the impact of foreign exchange.While it remains a challenging operating environment, we saw encouraging signs in our markets that suggest a stabilization of waste volumes on a sequential basis.” Mr.
